Judgment, Supreme Court, New York County (Edward H. Lehner, J.) entered March 18, 1993, which granted respondents’ cross motion to dismiss the petition as time-barred, unanimously affirmed, without costs.
*225In 1986, respondent New York City Employees’ Retirement System unambiguously rejected in writing petitioner’s request for transfer of retirement benefits from Plan A to Plan B. Therefore, this action commenced in July 1992 is time-barred (see, Matter of Edmead v McGuire, 67 NY2d 714). Petitioner’s breach of contract claim based on the 1988 recoupment agreement between the parties was not raised before the IAS Court and, in any event, is without merit. (Recovery Consultants v Shih-Hsieh, 141 AD2d 272, 276). Concur—Rosenberger, J. P., Ellerin, Kupferman and Rubin, JJ.